J. Robert Lynch, J.
The only question here presented is whether the word “ automobiles ” in a reservation of a driveway “ for pleasure and/or business automobiles” includes trucks.
Defining the word “ automobile ” as an adjective, Webster’s New International Dictionary (2d ed., 1954) gives the definition, “Containing means of propulsion within itself; self-propelling ”. As a noun, ‘ ‘ An automobile vehicle or mechanism; esp., a self-propelled vehicle suitable for use on a street or roadway ”. This definition cites the General Laws of the Commonwealth of Massachusetts, “‘Automobile’, any motor vehicle except a motorcycle ”.
The Buddy Encyclopedia of Automobile Law (9th ed., 1932, vol. 1, §§ 1, 2) suggests that the term “ automobile ” is a generic name for all self-propelled vehicles covering the species “autocar”, “ autocarriage ”, “ autotruck ”, and “autobus”.
It thus appears that the word “ automobile ” includes trucks.
While no controlling decision in this jurisdiction has come to our attention, Words and Phrases (perm, ed, vol. 4, Automobile) indicates that this same result has been reached in other jurisdictions. (See Kellaher v. City of Portland, 57 Ore. 575 ; Wiese v. Polzer, 212 Wis. 337 ; Bethlehem Motors Corp. v. Flynt, 178 N. C. 399 ; Life & Cas. Ins., Co. of Tennessee v. Roland, 45 Ga. App. 467 ; Continental Cas. Co., v. Buckeye Union Cas. Co., 143 N. E. 2d 169 [Ohio] ; Bradley v. Commonwealth, 288 Ky., 416 ; Hardware Mut. Cas. Co. v. Curry, 21 Ill. App. 2d 343 ; Harrison v. State, 151 Tex. Cr. Rep. 606.)
Defendant’s motions are denied. Summary judgment is granted to plaintiff, with $10 costs.